Ritorto v Silverstein (2020 NY Slip Op 02872)





Ritorto v Silverstein


2020 NY Slip Op 02872


Decided on May 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2020

Richter, J.P., Oing, Singh, Moulton, JJ.


11508N 653483/18

[*1] Joseph P. Ritorto, Plaintiff-Appellant,
vLarry A. Silverstein, et al., Defendants-Respondents.


Emery Celli Brinckerhoff & Abady LLP, New York (Daniel J. Kornstein of counsel), for appellant.
Friedman Kaplan Seiler & Adelman LLP, New York (Jeffrey R. Wang of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about March 13, 2019, which granted defendants' motion to stay the action pending arbitration of the issue, and denied plaintiff's cross motion to stay the arbitration, unanimously affirmed, with costs.
This action, asserting claims to cash distributions from plaintiff's beneficial interest in defendant Silverstein Development Corporation's interest in 7 World Trade Center Company, requires interpretation and enforcement of a 2005 settlement agreement between the parties, which includes a provision mandating arbitration of "[a]ny action to enforce any provision" of the agreement. Accordingly, the court correctly found that the dispute is governed by the arbitration provision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2020
CLERK